UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53756 BLASTGARD INTERNATIONAL, INC. (Exact name of small business issuer as specified in it charter) Colorado 84-1506325 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2451 McMullen Booth Road, Suite 242, Clearwater, Florida 33759-1362 (Address of principal executive offices) (727) 592-9400 (issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted pursuant to Rule405 of RegulationS-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes ¨No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Accelerated Filer o Smaller Reporting Company
